[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON REQUEST FOR CERTIFICATION TO APPEAL
The petitioner's Habeas Corpus Petition was dismissed on October 30, 2001. The respondent was prepared to go forward and counsel for the petitioner was present. The petitioner was not present and his counsel indicated he had been unable to locate him. He placed on the record the steps he had taken to contact his client and the fact that an attorney representing the petitioner on pending charges was unaware of his whereabouts.
Counsel has stated as the grounds for his request the grounds for the habeas corpus petition.
The court has not addressed those issues so there is no decision on the petition which is ripe for an appeal. CT Page 15941-iw
If the applicant is seeking certification to appeal the court's dismissal, he has not stated any basis for such an appeal.
The request for certification to appeal is therefore denied.
  Antho V. DeMayo, Judge Trial Referee